Case: 20-20632     Document: 00515979396         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-20632                          August 16, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Antonio Contreras,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:90-CR-226-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Antonio Contreras is serving a number of sentences totaling 61
   years arising out of his conspiring to kill a woman to prevent her from
   testifying that he had sexually assaulted her. He appeals an order denying his
   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Our


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20632      Document: 00515979396           Page: 2    Date Filed: 08/16/2021




                                     No. 20-20632


   review is for abuse of discretion. See United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). “[A] court abuses its discretion if it bases its decision on
   an error of law or a clearly erroneous assessment of the evidence.” Id.
   (internal quotation marks and citation omitted).
           In ruling on a prisoner-filed motion for compassionate release, the
   district court must consider whether there are extraordinary and compelling
   circumstances warranting a reduction and whether a reduction would be
   consistent with the statutory sentencing factors of 18 U.S.C. § 3553(a). See
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
           The district court determined that Contreras’s medical conditions,
   although serious and worsening, did not present an extraordinary and
   compelling reason for early release. Contreras asserts that: he is at increased
   risk from the COVID-19 virus because he has type-2 diabetes; the district
   court applied the incorrect legal standard in denying relief; and the district
   court’s assessment of his medical conditions was clearly erroneous and,
   therefore, an abuse of discretion. We need not reach these arguments
   because Contreras has not shown that the district court abused its discretion
   in balancing the statutory sentencing factors. See Chambliss, 948 F.3d at 693-
   94.
           In arguing that the district court abused its discretion in balancing the
   statutory sentencing factors, Contreras asserts that the district court should
   have given more weight to his expression of remorse and acceptance of
   responsibility and that continued detention will not deter further criminal
   conduct. He contends that the district court disregarded his viable release
   plan.
           The district court recognized that there were factors that weighed in
   favor of early release. It concluded, however, that those factors were greatly
   outweighed by factors supportive of continued detention, including the




                                           2
Case: 20-20632      Document: 00515979396          Page: 3   Date Filed: 08/16/2021




                                    No. 20-20632


   nature and circumstances of the offenses; the need for the sentence to reflect
   the seriousness of the offenses, to promote respect for the law, and to provide
   just punishment; the need for deterrence and avoid sentencing disparities;
   Contreras’s history and characteristics; and Contreras’s failure to timely
   accept responsibility for his criminal conduct.
          Contreras has not shown an abuse of discretion. See Chambliss, 948
   F.3d at 693. His disagreement with the magistrate judge’s balancing of the
   statutory sentencing factors does not provide a basis for reversal. Id. at 694.
   The district court’s order is AFFIRMED.




                                         3